 

 

 

Case 1:11-md-02296-DLC Document7679 E§BEZ;IWU Pagelofl

   

vw

nétats LF

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

llmd2296 (DLC)

. chv2652 (DLC)
ln re: Tribune Company Fraudulent : 12cv6055 (DLC)
Conveyance Litigation '

ORDER

 

_______________________________________ §§
DENISE COTE, District Judge:

On December l, 2018, these actions were reassigned to this
Court. Accordingly, it is hereby

ORDERED that a pretrial conference will be held on January
14, 2019 at 10:00 a.m. in Courtroom lBB, 500 Pearl Street.

IT IS FURTHER ORDERED thatr by January 7, parties may submit
a letter no longer than five pages describing any issues they would
like the Court to address at the conference. Similarly situated
parties should cooperate and submit a single letter.

IT IS FURTHER ORDERED that counsel for the Trustee shall,
by January 11, provide the Court with an appearance sheet
listing all counsel who will appear at the January 14 conference
for all parties. The appearance sheet must be sent to Chambers
via e~mail at cotenysdchambers@nysd.uscourts.gov.

Dated: New York, New York
December 19, 2018

A<JM é/ j

ns :sE coTE
United St§tes District Judge

 

